UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6063



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

JOHNNY THOMAS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CR-94-75-7-1-F)


Submitted:   February 13, 1997         Decided:     February 27, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Johnny Thomas, Appellant Pro Se. Harold Franklin Askins, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Criminal defendants have ten days within which to

file in the district court notices of appeal from judgments or

final orders. Fed. R. App. P. 4(b).
     The district court entered its judgment order on December 12,

1994; Appellant's notice of appeal was filed on Dec. 23, 1996.

Appellant's failure to note a timely appeal leaves this court
without jurisdiction to consider the merits of Appellant's appeal.

We therefore dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2